Opinion issued December 19, 2019




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                            NO. 01-19-00565-CV
                          ———————————
    IN RE AMLI/BPMT TOWNE SQUARE PARTNERSHIP, AMLI
 RESIDENTIAL PROPERTIES, L.P., AMLI RESIDENTIAL PARTNERS,
       LLC, AND AMLI MANAGEMENT COMPANY, Relators



           Original Proceeding on Petition for Writ of Mandamus


                        MEMORANDUM OPINION

      Relators, AMLI/BPMT Towne Square Partnership, AMLI Residential

Properties, L.P., AMLI Residential Partners LLC, and AMLI Management

Company, have filed a petition for writ of mandamus, seeking to have this Court
reverse the trial court’s order denying relators’ motion to enforce a contractual jury

waiver.1

      We deny relators’ petition for a writ of mandamus. See TEX. R. APP. P.

52.8(a). We deny the motion to strike portions of the mandamus record filed by

the real parties in interest. We dismiss all other pending motions as moot.



                                     PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Hightower.




1
      The underlying case is Baron Real Property Holdings LLC and TSQuare Apts
      LLC v. AMLI/BPMT Towne Square Partnership, AMLI Residential Properties,
      L.P., AMLI Residential Partners LLC, and AMLI Management Company, cause
      number 2017-24217, pending in the 295th District Court of Harris County, Texas,
      the Honorable Donna Roth presiding.
                                          2